IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,598



                         EX PARTE CHARLES WEST, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2006-1005-C1 IN THE 19th DISTRICT COURT
                         FROM McLENNAN COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of

aggravated sexual assault and he was sentenced to fifteen years’ imprisonment in each count. The

Tenth Court of Appeals affirmed his conviction. West v. State, No. 10-07-00100-CR (Tex. Crim.

App.–Waco, delivered December 3, 2008).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to properly file a petition for discretionary review after he promised Applicant he would do
                                                                                                         2

so in this cause.

        Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to properly file a

petition for discretionary review after he promised Applicant he would do so in this cause. The trial

court recommends that relief be granted. We agree. We find, therefore, that Applicant is entitled

to the opportunity to file an out-of-time petition for discretionary review of the judgment of the

Tenth Court of Appeals in Cause No. 10-07-00100-CR that affirmed his conviction in Case No.

2006-1005-C1 from the 19th Judicial District Court of McLennan County. Applicant shall file his

petition for discretionary review with the Tenth Court of Appeals within 30 days of the date on

which this Court’s mandate issues.



Delivered: July 27, 2011
Do not publish